EXAMINER COMMENTS
This action is responsive to the Response filed on 10 August 2022. Claims 1-8, 12-14, and 18-20 are pending; claims 9-11 and 15-17 have been canceled. Claims 1, 12 and 18 are the independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Response
In Applicant' s response dated 10 August 2022 (hereinafter Response), Applicant amended Claims 1, 7, 8, 12 and 18; cancelled Claims 9-11 and 15-17; and argued against all objections and rejections previously set forth in the Office Action dated 10 May 2022.
Applicant’s amendment to claims 1, 7, 8, 12 and 18 to further clarify the metes and bounds of the invention are acknowledged.
After careful consideration of Applicant’s arguments (see Remarks pages 12-13), Examiner is persuaded that Akhondi, Zhang, and Lawson, either alone or in combination, fail to disclose or make obvious each and every feature of amended independent claims 1, 12, and 18, which now incorporate the features of dependent claims 9-11 or 15-17, as well as additional subject matter from the disclosure.
Applicant’s response introduces new grounds of rejection under 35 USC 112(b) of all claims. Examiner reached out to Applicant’s representative Jeremy Justice (see attached interview summary) on 24 August 2022, explained the reasons for the new grounds of rejection, and proposed amendments to claim 1 to correct the deficiency.
Applicant’s representative accepted Examiner’s suggestion and provided a complete set of claims to be entered as an Examiner’s amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a brief electronic communication from Applicant’s representative Jeremy Justice on 29 August 2022.
The application has been amended as follows:
Claims 1, 12, and 18 are amended as can be seen in the attached claim set.



REASONS FOR ALLOWANCE
Claims 1-8, 12-14, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The chemical entity recognition system recited in the independent claims is a machine learning system which is considered to be significantly more than any abstract idea (sequence of mental steps) which may be recited in the claims.
The cited art of record, while clearly teaching methods and systems for analyzing patent documents for chemical entities, determining some relevance measurement for the chemical entities in the patent documents, and recording the results of the analysis nonetheless fails to expressly teach or suggest: 
(a) the relevancy information provided to the chemical entity recognition system (a relevant compound for the one or more relevancy annotations is indicated for each of a prophetic compound and a Markush class, an irrelevant compound for the one or more relevancy annotations is a compound mixture part, a mixture part class, a mixture class, a polymer, and a biomolecule, and a mono- component compound and a chemical class for the one or more relevancy annotations are each relevant to the patent when the chemical entity is present in the title or abstract section of the patent document, and the chemical entity is part of a reaction context, the chemical entity or a measured property of the chemical entity is in a claim section of the patent document), and
(b) the computation for determining a confidence score for any additional chemical entities extracted from a patent document (a linear combination of features for a compound representing the additional chemical entity, the features comprising frequency of a compound in a patent document, an occurrence of a compound within predefined sections of a patent document, a length of a term, an occurrence of a compound within special characters, an occurrence of a single compound within a section of a patent document, a compound not containing solvents or laboratory chemicals, and a presence of a compound in one or more predefined groups representing a frequency of compounds in a large set of chemistry patent documents).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMY M LEVY/Primary Examiner, Art Unit 2179